Citation Nr: 0600381	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  99-22 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for renal cell 
carcinoma, claimed as due to herbicide exposure.

3.  Entitlement to service connection for hypertension.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sensorineural hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
October 1971.  He served in the Republic of Vietnam from June 
1969 to June 1970. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 1998 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
PTSD and renal cell carcinoma.  Appeal to the Board was 
perfected.  

In July 2004, the veteran testified in person before the 
undersigned Veterans Law Judge of the Board, sitting in 
Nashville, Tennessee.  In December 1999, he testified before 
an RO Decision Review Officer.  The hearing transcripts are 
of record.  

In March 2004 and November 2004, the Board remanded the 
matter.  The remand directives having been completed, the 
claim is again before the Board for appellate review.

The issues of service connection for hypertension and whether 
new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for sensorineural 
hearing loss are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The veteran has not communicated to VA sufficient 
information concerning stressor incident(s) to permit 
meaningful corroboration efforts, and his alleged stressor 
remains uncorroborated.

3.  The veteran is presumed to have had herbicide exposure in 
the Republic of Vietnam.  

4.  There is no medical evidence of record linking active 
duty or presumed herbicide exposure to renal cell carcinoma.

5.  Medical evidence does not document active, currently 
manifested renal cell carcinoma.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 3.159(c)(2)(i) (2005).

2.  The criteria for service connection for renal cell 
carcinoma are not met.  38 U.S.C.A. §§ 1110, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2005); Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - PTSD

As an initial matter, the Board concedes that a PTSD 
diagnosis is in effect, as evidenced in VA clinical records 
dated within the last several years.  As this basic criterion 
seems to be met, the Board's focus is not upon this aspect of 
the claim.  See 38 C.F.R. § 3.304(f) (2005).  

Rather, the crux of this claim is whether the record presents 
an adequately corroborated PTSD stressor that supports the 
diagnosis.  Id.  The record reflects ample notification to 
the veteran of the importance of a corroborated stressor and 
his own responsibility in supplying VA with stressor 
information adequate to enable meaningful corroboration.  
Given the lack of a corroborated stressor, a cornerstone 
requirement here, the Board need not discuss in detail the 
related issue of whether the PTSD diagnosis itself, based on 
uncorroborated stressor allegation, is adequate.  The law, 
however, does provide: "Just because a physician or other 
health professional accepted appellant's description of his . 
. . experiences as credible and diagnosed the appellant as 
suffering from PTSD does not mean the [Board is] required to 
grant service connection for PTSD."  See Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

Here, VA must focus upon adequate verification of the claimed 
stressor because the record does not show engagement in 
combat against the enemy.  If the evidence establishes combat 
activity and the claimed stressor is related thereto, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, and hardships of such service, 
then the veteran's lay testimony alone may establish the 
occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f).

A determination as to whether a claimant is a combat veteran 
is key in a PTSD claim because he is entitled to have his lay 
stressor allegation accepted, without corroboration, if he 
had engaged in combat.  See Gaines v. West, 11 Vet. App. 353 
(1998).  The U. S. Court of Appeals for Veterans Claims 
(Court) held: 

"[w]here it is determined, through recognized 
military citations or other supportive 
evidence, that the veteran was engaged in 
combat with the enemy and the claimed 
stressors are related to such combat, [his] 
lay testimony regarding claimed stressors must 
be accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that [his] testimony is found to be 
'satisfactory,' e.g., credible, and 
'consistent with the circumstances, 
conditions, or hardships of [combat] 
service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Before this 
provision applies, the Board must find that the veteran had 
engaged in combat with the enemy.  See Zarycki. 

If the claimed stressor is related to combat, service 
department evidence that a veteran engaged in combat or that 
he was awarded a combat-specific medal or citation will be 
accepted, in the absence of contrary evidence, as conclusive 
evidence of a stressor.  "Credible supporting evidence" of 
a non-combat stressor may be obtained from service records or 
other sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  
However, the requirement of "credible supporting evidence" 
means that "the appellant's [uncorroborated] testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).

Corroboration of alleged stressors involves issues of 
credibility.  Credibility is an adjudicative, as opposed to a 
medical, determination.  The Board has the "authority to 
discount the weight and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Brown, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  It must assess the credibility and 
weight of all the evidence to determine probative value, 
accounting for evidence it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
favorable evidence.  Equal weight is not assigned to each 
piece of evidence in the record; not every piece of evidence 
has the same probative value; the Board is not required to 
accept an uncorroborated account of service experiences.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).

Here, first and foremost, combat activity is not shown based 
combat-specific service awards, such as the Combat 
Infantryman Badge, Purple Heart Medal, or Bronze Star Medal 
with a "V" device for valor in combat.  According to DD 
Form 214, the veteran's service awards include the Army 
Commendation Medal, National Defense Service Medal, and 
Vietnam Service Medal.  No combat-specific award is listed 
therein.  Nor does DD 214 indicate assignment to combat duty.  

It is acknowledged that the veteran's military occupational 
specialty involved automobile and heavy equipment operation.  
The service personnel records list "Wheel Tract Oper" and 
"Grader Operator" as specialties; they also note combat 
training.  The veteran also served in Vietnam from June 7, 
1969 to June 6, 1970, as shown in DD 214.  Such evidence does 
not conclusively establish personal engagement in combat; 
indeed, the veteran himself does not allege he personally had 
fought the enemy in combat.  However, it does not rule out 
combat, or even the possibility that the veteran physically 
could have been in or near a combat zone.

In this regard, the veteran's basic stressor contention is 
that, in the course of operating heavy equipment to "clear 
the jungle," and building and repairing roads, he was "shot 
at on a regular basis" and that he witnessed gruesome 
deaths.  See notice of disagreement; hearing transcripts.  In 
his notice of disagreement and during the RO hearing, he said 
that, in February or March of 1969 or 1970, while clearing 
the jungle with a bulldozer for a firebase, he saw South 
Vietnamese engaged in a gunfire.  He heard the screams of 
dying people as the South Vietnamese poured diesel fuel into 
a tunnel and set it on fire.  He testified that the incident 
occurred somewhere about 25 kilometers from the South China 
Sea, while he was assigned to Charlie Company at the 46th 
Engineer Battalion, and that his unit could have been the 7th 
Calvary of the 199th Infantry Division (the veteran is not 
sure as to his unit), but he could not provide specific 
details about the location of the incident.  He reported that 
no U.S. military personnel, other than himself, witnessed the 
incident, and that he told no one about this incident.       

The law is clear that uncorroborated allegations of proximity 
to a combat area, without more, is insufficient to establish 
combat service.  VA's Office of General Counsel has defined 
the phrase "engaged in combat with the enemy" to mean that 
the veteran must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (65 Fed. Reg. 6,257 
(2000)).  The fact that the veteran served in or near a 
"combat zone" does not necessarily mean that he himself 
engaged in combat against the enemy.  Id.  Moreover, a 
general statement in service personnel records that he 
participated in a particular operation or campaign would not, 
alone, establish that he had combat service because the terms 
"operation" and "campaign" encompass combat and non-combat 
activities.  Id.  Whether or not a veteran "engaged in 
combat with the enemy" must be determined through recognized 
citations or other official records.  No single item of 
evidence is determinative, and VA must assess the 
credibility, probative value, and relative weight of each 
item.  Id.  The veteran's assertions of combat service are 
not ignored, but are evaluated along with other evidence.  
Id.  However, again, mere assertion of combat service, alone, 
is insufficient to establish this fact.  VAOPGCPREC 12-99; 
Zarycki v. Brown, 6 Vet. App. 91 (1993) (mere presence in a 
combat zone is not sufficient to establish combat service).  
The vague and general nature of stressor allegations, when 
considered along with other considerations - lack of combat-
specific awards; no notation in DD 214 as to assignment to 
combat duty - are highly probative and tend to disfavor the 
claim.  

The RO has obtained the veteran's service personnel records, 
and, based on the whole record, determined that the veteran's 
accounting of the sole stressor incident as summarized above 
does not provide sufficiently detailed or enough information 
to enable corroboration.  The Board agrees.  The Board has 
carefully reviewed the entire record, and the veteran is 
vague as to the geographical location within Vietnam; he is 
unsure of the year of the incident (in his notice of 
disagreement, he said it occurred in 1969; at the RO hearing, 
he said it occurred in 1970); he cannot name any eyewitnesses 
or individuals with knowledge of this incident.  Moreover, 
information about attacks against U.S. troops, and deaths of 
or injury to U.S. military personnel are types of information 
conducive to corroboration; here, there are no such incidents 
reported.  Generalized, unspecific descriptions of stress do 
not lend themselves to meaningful verification efforts.  

As to his statement that he was repeatedly "shot at," the 
veteran provided more details at the Board and RO hearings to 
the extent that he explained that security personnel 
traveling in "ducks" (amphibious vehicles) were involved, 
but he does not provide more specific details as to when or 
where these events occurred, or whether there were any 
casualties or injuries.  He does not report any injuries to 
his person as a result of these events.  Nor does he name any 
military personnel operating the "ducks" or who otherwise 
were involved in such operations.      

The veteran's accredited service representative has argued, 
based solely on one January 1970 service medical record 
documenting treatment for minor injury when the veteran 
reportedly was hit by a rock from a blast, that that is 
evidence corroborating the veteran's accounting of the 
stressor (tunnel fire) incident.  However, the veteran has 
testified, and service personnel records show, that his 
primary duty in Vietnam was to operate heavy machinery and 
prepare the land for firebases.  The January 1970 injury 
certainly seems consistent with the type of duty the veteran 
likely had performed throughout the one-year period in 
Vietnam.  The record is undisputed as to the veteran's 
presence in Vietnam for one year, and that he operated heavy 
machinery.  However, it is insufficient to prove that the 
tunnel fire incident as described by the veteran did happen.  
More importantly, the veteran himself has not stated that his 
January 1970 injury was sustained during the stressor event.  
This contention appears to be solely the argument of the 
representative based on his review of the service medical 
records.  A person who had incurred injury to his person 
during an event as that reported by the veteran - an incident 
purported to be the key stressor event in this case - could 
reasonably be expected to remember such physical injury, even 
though details like exact dates or exact geographic location 
on foreign soil understandably could be difficult to recall 
decades later.  This consideration markedly erodes the 
persuasive value of the representative's argument.        

Again, for the purposes of a PTSD service connection claim, 
unless the veteran is shown to have served in combat through 
official service records or combat citations, not shown here, 
the veteran bears the burden of advancing a stressor that can 
be verified to some extent, even though not as to every 
single detail.  See 38 C.F.R. § 3.159(c)(2)(i) (2005); see 
also Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(corroboration of every detail of a stressor, such as a 
veteran's direct, personal involvement in the stressful 
incident, may not be necessary in some circumstances).  
Rather, presence in or near a combat zone and trauma 
experienced there, or other type of traumatic event, could, 
on a case-by-case basis, support service connection for PTSD, 
provided however, there is sufficient corroboration that such 
incidents were in fact experienced by the veteran.  To do so, 
however, the veteran himself must carry the burden of 
advancing sufficiently detailed information about at least 
one incident to enable VA to corroborate them.  He has not 
done so here, even though this responsibility lies with him 
under 38 C.F.R. § 3.159(c)(2)(i) and he had ample notice of 
the importance of a verified stressor in his case.   

In light of the foregoing, the Board must find that the 
record does not sufficiently support a conclusion that the 
veteran personally engaged in combat, and the provisions of 
38 U.S.C.A. § 1154(b) do not apply.  There must be credible 
supporting evidence that the alleged stressor actually 
occurred to warrant service connection.  See Cohen v. Brown, 
10 Vet. App 128, 147 (1997) (citing Moreau, 9 Vet. App. at 
395).  Nor has the veteran advanced the occurrence of a non-
combat-specific stressor unrelated to service in Vietnam, in 
the alternative, sufficient to permit further corroboration 
efforts.

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the claim, and the benefit-of-
reasonable doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005). 

II.  Service Connection - Renal Cell Carcinoma

Service connection is granted where a claimant currently has 
a disease or injury incurred in active service, or if a pre-
existing disease or injury becomes aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Essentially, service connection requires 
evidence of: (1) current disability; (2) some injury or 
incident in service giving rise to current disability; and 
(3) causal nexus between the two.  See, e.g., Pond v. West, 
12 Vet. App. 341 (1999).  Service connection also is allowed 
for any disease diagnosed after discharge if evidence shows 
that it was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  

Also presumptive service connection is permitted for certain 
diseases and disorders with evidence of herbicide exposure in 
service if 38 C.F.R. § 3.307(a) criteria are met.  Renal cell 
carcinoma, however, is not listed as a disease within this 
group.  See 38 C.F.R. § 3.309(e).  

A veteran with active service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, is presumed to have been exposed to an herbicide 
agent during such service unless there is affirmative 
evidence to the contrary.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in Vietnam.  See 38 U.S.C.A. § 1116(f); 38 
C.F.R. 
§ 3.307(a)(6)(iii).  

Notwithstanding these provisions, a veteran can still 
establish service connection on a direct basis for a claimed 
disability, even if it is not listed in 38 C.F.R. § 3.309(e) 
as subject to presumptive service connection, if the evidence 
shows herbicide exposure and that it caused the claimed 
disability.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir. 1994). 

Here, DD Form 214 states that the veteran served in Vietnam 
from June 7, 1969 to June 6, 1970.  This entire period falls 
within the statutorily prescribed period for the purposes of 
presumed herbicide exposure.  Thus, the veteran is presumed 
to have had herbicide exposure in the absence of affirmative 
evidence to contrary, of which the record presents none.  
With no evidence of service in Vietnam after June 6, 1970, 
this date is deemed the last date of exposure.    

Based upon the foregoing, service connection could be granted 
here if renal cell carcinoma is shown (1) to have been 
incurred in active service consistent with general service 
connection principles (38 C.F.R. § 3.303) without regard to 
herbicide exposure; or (2) to be etiologically related to 
presumed herbicide exposure (Combee).  The record does not 
support service connection on either basis.       

First, the service medical records do not disclose a 
diagnosis of renal cell carcinoma, or any abnormalities 
associated with the veteran's kidneys.  It is noted that 
clinical evaluation covering all major body systems was 
deemed normal at the time of separation.  Thus, other than 
perhaps presumed herbicide exposure, the service medical 
records present no evidence of "injury" or other incident 
during service that could be the basis for service 
connection.  The veteran himself does not allege any such 
injury; his sole allegation is that renal cell carcinoma 
could be related to exposure to Agent Orange.  Post service, 
1997 VA medical records document the performance of a left 
partial nephrectomy.  VA medical records dated in mid 1998 
document negative clinical evidence of recurrent renal mass.      

No medical doctor or other qualified professional has opined 
that renal cell carcinoma is etiologically related to active 
service.  Nor does the record present an opinion that it is 
associated with herbicide exposure.  A determination as to 
etiology, or medical causation, is in the province of medical 
professionals, who, by virtue of appropriate training, 
education, and/or experience, is qualified to opine thereon.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992) 
(Lay evidence is acceptable to prove the occurrence of an 
injury during service or symptomatology over time when such 
symptomatology is within the purview of, or may be readily 
recognized by, lay persons, but lay testimony is not 
competent to prove a matter requiring medical expertise, to 
include an etiology opinion.)  

Moreover, post-service medical records do not show recurrent, 
active renal cell carcinoma post 1997 nephrectomy.  It is 
acknowledged that 2001-2002 VA clinical records do discuss 
presence of right renal cyst; however, no clinical record 
indicates that the cyst is indicative of recurrent carcinoma.  
More importantly, clinical records dated more recently do not 
reflect evidence of active carcinoma.  Thus, it is reasonable 
to conclude that the record does not show current 
manifestation of the disease for which service connection is 
being sought, which is a basic prerequisite for every service 
connection claim.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (affirming the interpretation of 38 U.S.C.A. 
§§ 1110 and 1131 as requiring the existence of a present 
disability for VA compensation purposes).  

In conclusion, with neither evidence of active renal cell 
carcinoma nor competent etiology opinion linking such disease 
to active duty, to include herbicide exposure in Vietnam, the 
Board is compelled to deny the claim.  As the preponderance 
of the evidence is against the claim, the benefit-of-
reasonable doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005).

III.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
Court held that a VCAA notice must inform a claimant of any 
information and evidence not of record (1) needed to 
substantiate the claim; (2) VA will seek to provide; and (3) 
the claimant is expected to provide.  Interpreting 38 C.F.R. 
§ 3.159(b)(1), the Court also held that VA must ask him to 
submit any pertinent evidence in his possession ("fourth 
element").  

As for the duty to notify, the RO's September 1998 letter, 
sent before the enactment of VCAA, asked the veteran to 
provide detailed information about his claimed stressor.  The 
letter also listed the specific diseases and disorders that 
are positively linked to herbicide exposure; as the list did 
not include renal cell carcinoma, the veteran had notice that 
presumptive service connection might not be permitted based 
on herbicide exposure.  The VA Appeals Management Center 
(AMC) sent the veteran a letter in December 2004 consistent 
with the Board's 2004 remand order.  The AMC informed the 
veteran of the basic elements of a service connection claim; 
asked the veteran to notify VA of the sources of evidence 
pertinent to the elements of the claim; and advised him that 
VA would in turn make reasonable efforts to assist him in 
obtaining such evidence.  He was told that he ultimately 
bears the burden to substantiate his claim notwithstanding 
VA's VCAA obligations.  Further, through the rating decision, 
Statement of the Case (SOC), and multiple Supplemental SOCs 
(SSOCs), the veteran had notice of the various regulations 
applicable to the claim, and why the claim remains denied.  
These items gave him ample notice as to key evidentiary gaps 
in his case, namely the lack of a corroborated stressor and 
medical opinion on the etiology of renal cell carcinoma.  As 
for the fourth element, the AMC letter explicitly asked the 
veteran: "Please provide us with any evidence or information 
you may have pertaining to your claim."  Also, the July 2005 
SSOC included the text of 38 C.F.R. § 3.159, from which this 
element is derived.    

Full VCAA notice was accomplished well after the issuance of 
the 1998 rating decision from which this appeal stems.  The 
Board finds no prejudicial error resulted as a result of this 
timing defect.  The Pelegrini Court explicitly stated that, 
notwithstanding the requirement that a valid VCAA notice be 
provided before the agency of original jurisdiction (AOJ) 
decision: "[W]e do not hold that . . . [a] case in which 
pre-AOJ-adjudication notice was not provided . . . must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Board interprets 
Pelegrini and discussion therein to mean that the intent and 
purpose of the law are to provide a full VCAA notice before 
the initial AOJ decision to ensure full and fair development 
of the case and to provide a claimant ample time to 
substantiate the claim.  However, the Court recognized that a 
case-by-case evaluation might be warranted at times.  

Here, VCAA was enacted after perfection of the appeal.  The 
Pelegrini Court said, at p. 120, that where, as here, the 
Section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process.  This was 
clearly provided, and the Board finds no defect as to the 
timing or even the substantive content of the notice.  

Again, throughout the appeal period, the veteran was notified 
of what the basic legal elements of his claim are and why the 
claim was denied.  Nonetheless, even after he was notified of 
a 60-day opportunity to further comment on the claim through 
the issuance of a July 2005 SSOC reflecting the RO's most 
recent unfavorable determination on both issues, no new 
evidence was submitted.  Nor did he claim that VA failed to 
comply with VCAA notice requirements, or that he has any 
evidence in his possession required for full and fair 
adjudication of this claim.  See Mayfield v. Nicholson, 19 
Vet. App. 203 (2005).  Rather, his representative wrote in 
October 2005 that the file is ready for Board review.  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes the service verification record, VA medical 
treatment records, lay evidence in the form of the veteran's 
statements, including his hearing testimony.  The Board's 
remand directives have been completed.  Again, the veteran 
did not report the existence of additional missing, pertinent 
records despite appropriate notice during the appeal period 
that he may do so.  He also had ample opportunity to supply 
missing evidence on his own.  Therefore, the Board concludes 
that VA has met its duty-to-assist obligations.   


ORDER

Service connection for PTSD and renal cell carcinoma is 
denied.


REMAND

On another matter, in a June 2004 rating decision, the RO 
denied service connection for hypertension and determined 
that a previously denied claim of entitlement to service 
connection for sensorineural hearing loss remains denied as 
no new and material evidence was received.  Thereafter, in 
June 2004, the veteran wrote: "I am requesting consideration 
of service connection for hearing loss and hypertension (due 
to diabetes)."  This statement could be construed as a 
timely notice of disagreement to the June 2004 rating 
decision.  As such, a Statement of the Case (SOC) is due on 
these issues, consistent with Manlincon v. West, 12 Vet. App. 
238 (1998).  

The following actions are directed on remand:

Issue an SOC on the issues of service 
connection for hypertension and whether 
new and material evidence was submitted 
to reopen a claim of entitlement to 
service connection for sensorineural 
hearing loss.  Advise the veteran that he 
must file a timely substantive appeal if 
he desires further appellate review of 
these issues.  If and only if he files a 
timely substantive appeal, and the case 
is in order, then return the matter to 
the Board.  

The veteran is not required to respond until he receives 
further notice, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


